Citation Nr: 0937682	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-34 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a dermatological 
disorder.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for right epididymitis.

5.  Entitlement to service connection for abdominal scarring.

6.  Entitlement to service connection for vaso-vagal episodes 
claimed as seizures with blackouts.

7.  Entitlement to service connection for a gastrointestinal 
disability, claimed as a stomach disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from January 1976 to January 
1996.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from actions taken by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran raised, and in May 2007 the VARO denied 
service connection for posttraumatic stress disorder (PTSD), 
that issue was not perfected as part of the current appeal.  

In September 2008, the Board denied entitlement to service 
connection for a right ankle disability, a bilateral leg 
disability, a chronic respiratory disability, depression, 
emotional distress, and insomnia, a disability causing chest 
pain, and an acquired vision disorder.  The Board remanded 
the issues shown on the front cover of this decision. 

The issues ## 1, 2, 3 and 6 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has an abdominal disability or right epididymitis which was 
in any way associated with active military service.

2.  The evidence raises a reasonable doubt as to whether the 
Veteran's abdominal scarring is the result of in-service 
surgical revisions.


CONCLUSIONS OF LAW

1.  An abdominal disability and right epididymitis were not 
incurred in or aggravated by service and is not due to any 
disability of service origin, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  Giving the benefit of the doubt to the Veteran, abdominal 
scarring was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters, and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 



II.  Pertinent Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a). Service connection may be granted for 
disease that is diagnosed after discharge, when all the 
evidence, including that pertinent to service, established 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In each case where a Veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such Veteran's service as 
shown by such Veteran's service record, the official history 
of each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
Veteran's alleged disability and that the Veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Secondary service connection may also be granted, where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-
connected disorder that is proximately due to or the result 
of a service-connected disability, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).  
When service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  During the pendency of this claim and 
appeal, an amendment was made, effective from October 10, 
2006, to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulatory amendment 
that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of secondary service connection may be made.  

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, a layperson is permitted 
to provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

With regard to each of the remaining pending appellate 
issues, the Board has reviewed all of the evidence in the 
appellant's claims file.  Although there is an obligation to 
provide adequate reasons or bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

Right Epididymitis

The Board notes that the service medical records reflect 
treatment during service for swelling and pain in the 
testicles and scrotum which was diagnosed as epididymitis.  
The Veteran asserts that he has testicular pain which he 
thinks is related to service. 

On the December 2005 VA examination the examiner noted that 
the Veteran had bilateral testicular pain but did not express 
an opinion regarding the relationship between that pain and 
the Veteran's in-service epididymitis. 

The Board remanded the case for a VA genitourinary 
examination to ascertain if he has residuals of right 
epididymitis related to service.  The examiner at the time of 
the November 2008 VA examination reviewed the records and 
noted that while the Veteran now complains of left testicular 
pain, the right epididymitis for which he had undergone 
treatment in 1981 resolved in April 1981 and had not since 
recurred.  He also opined that the Veteran's current 
condition of bilateral testicular pain was less likely than 
not to be related to his right epididymitis in service. 

In this regard, the evidence is not equivocal and a doubt is 
not raised to be resolved in his favor.

Stomach Disability and Abdominal Scarring

On a service department examination conducted in December 
1980 the Veteran was noted to have had a gastric fistula as a 
child which recurred in 1976 secondary to trauma.  It was 
reported that this fistula was repaired at the naval medical 
center at Camp Pendleton, California in May 1976.  

In a related matter, the Veteran has asserted that he has 
painful scars on his abdomen due to in-service surgeries.  It 
is again noted that the Veteran has reported a 1976 in-
service repair of a childhood gastric fistula in 1976 and the 
record also documents a left varicolectomy in 1983. 

The service treatment records also document occasional 
treatment during service for complaints of diarrhea, 
weakness, abdominal pain, nausea, and vomiting with 
assessments that included possible hernia, and 
gastroenteritis.  The Veteran was also assessed at one point 
as having gastrointestinal complaints due to surgical 
adhesions.  

The Veteran has asserted that gastrointestinal symptoms have 
persisted since discharge due to surgical adhesions.

The Board remanded the case for development in that regard to 
include a medical evaluation and opinions.  

VA examinations were undertaken in November 2008 and April 
2009.  The examiner concluded that some five years before, 
the Veteran had developed morning vomiting and had been 
diagnosed with gastroesophageal reflux (GERD) for which he 
took medications.  None of the examiners associated GERD with 
in-service surgeries or anything else of service origin.

On the VA examination in November 2008, after reviewing the 
complex record in the file, the examiner concluded that the 
Veteran had scars to the upper abdomen with severe depression 
and with 1 1/4" scar which was very sensitive to touch, which 
was a residual of the in-service gastric fistula operation.  
An addendum to that, dated in April 2009, further concluded 
that the surgical adhesions noted at surgical repair of the 
gastrocutaneous fistula in service were related to adhesions 
and scarring from the childhood repair and later secondary 
abscesses..  However, that it was a likely as not that the 
current problems of pain in the areas of the scars was 
resultant from the in-service surgical repair of the 
gastrocutaneous fistula and surgical repair of the inguinal 
hernia.

Based on the aggregate evidence, the Board concludes that the 
Veteran does not now demonstrate, and there is no medical 
opinion to sustain that he has an gastrointestinal (claimed 
as abdominal) disability due to service, including GERD.  
However, a doubt is raised as to whether his abdominal 
scarring is or is not the result of the in-service 
procedures, above and beyond whatever may have exhibited as a 
result of childhood treatment, and accordingly, resolving 
that doubt in his favor, service connection is in order for 
abdominal scarring.


ORDER

Service connection for a gastrointestinal disability, claimed 
as an abdominal disability, is denied.

Service connection for right epididymitis is denied.

Service connection for abdominal scarring is granted.




REMAND

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b). Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2007)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects including possibly of the 
back, in this case, as such are not diseases or injuries 
within the meaning of the applicable legislation and are not 
subject to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited 
therein. See also VAOPGCPREC 82-90.  However, the VA General 
Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability. Id.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that the Board erred when it considered a claim in which 
the RO had not conformed to the dictates of an earlier Board 
remand.  However, also See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall where 
Board's remand instructions were substantially complied 
with).  But where the record before the Board is inadequate, 
a remand is mandatory rather than permissive.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); Sanders v. Derwinski, 1 
Vet. App. 88 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Left Shoulder Disability

During service the Veteran was seen on occasion for 
complaints of bilateral shoulder pain.  

On a VA examination conducted in December 2005 the Veteran 
was found to have impingement syndrome of the right shoulder, 
the examiner on that occasion reported no findings or 
complaints regarding the left shoulder.  

The Board remanded the case for an examination to determine 
the nature of any left shoulder disability.  The VA 
examination, conducted in November 2008, noted a history of 
left shoulder surgery in 2001.  The examiner also found 
current evidence of left shoulder impingement with the 
acromioclavicular joint having degenerative joint disease and 
rotator cuff weakness, status post a scope decompression 
which had improved his symptoms.  The examiner opined that 
that absent records of such, the left shoulder problems were 
not the result of service.

In a deferred rating action dated in April 2009, it was noted 
that since left shoulder complaints had been identified in 
service and in the Board's remand, but denied by examiner in 
his November 2008 report, further rationale was required for 
the opinion.  And although a VA examination was undertaken on 
any issues in April 2009, no discussion took place with 
regard to the left shoulder.  The Board finds that to let 
this pass without further pursuit would violate the 
principles of Stegall, op. cit.

Left Ankle Disability

The service treatment records indicate that the Veteran 
injured his left lower leg and foot in March 1986 when he was 
run over by a jeep.  He hurt his left ankle and foot in 
February 1994. 

The Veteran now contends that the injury to his left ankle 
during service resulted in chronic residual disability. 

The Board remanded the case for a VA orthopedic examination 
to ascertain if he has chronic left ankle disability due to 
service.

On the VA orthopedic examination in November 2008, the 
Veteran said that he now has swelling of the left ankle and 
had to hang to a rail when using stairs.  The examiner 
reviewed the file and concluded that the current symptoms 
were not attributable to service. 

In a deferred rating action dated in April 2009, it was noted 
that since left ankle injuries had been identified in service 
and in the Board's remand, but denied by examiner in his 
November 2008 report, further rationale was required for the 
opinion.  And although a VA examination was undertaken on any 
issues in April 2009, no discussion took place with regard to 
the left ankle.  Again, the absence of such an opinion, the 
directives of the Board's remand have not been fulfilled and 
the case must be returned.  See Stegall, supra.

Seizures

The vagus nerve is one of many nerves located in the back of 
the head.  It is the longest of the cranial nerves and has 
the most extensive distribution, passing through the neck and 
thorax into the abdomen."  Pritchett v. Derwinski, 2 Vet. 
App. 116, 117 (1992).  The vagus nerve is either of the 10th 
pair of cranial nerves.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995).

In the earlier remand, the Board noted that the Veteran was 
seen on a number of occasions during service with complaints 
of vaso-vagal episodes and twitching with a assessment of 
"rule out seizure disorder" reported after treatment in 
August 1982.  

The Veteran has asserted that he still experiences these and 
worse symptoms.

The Board remanded the case for an evaluation of the claimed 
seizures.  Such an evaluation is of record dated in November 
2008 and again in April 2009.  The examiner occluded that the 
Veteran had had vaso-vagal episodes as a child, while in 
service, and at present.  The vaso-vagal episodes were 
associated with near syncopal attacks and momentary 
blackouts.  The only EEG of record was noted to be from 1968.  
Thus, there was provided no opinion as to whether any pre-
existing disability was aggravated in or as a result of 
service, or for that matter, whether there was any 
superimposed disability incurred as a result of anything in 
service.  This requires further development.

Dermatological Disability

Service treatment records document treatment for skin 
complaints regarding both feet variously assessed as fungal 
infections, cellulitis, and tinea pedis.  A fungal infection 
involving the right foot was noted on separation examination. 

The Veteran has asserted that he continues to have skin 
problems involving his feet.

The case was remanded by the Board for a dermatological 
assessment.  The report, dated in November 2008 noted that 
the Veteran has seen various private physicians (records 
which have not apparently been sought and which are not in 
the file), particularly for the dermatological lesions on his 
feet, every 2-3 weeks, but not on a seasonal basis.  However, 
on VA examination there was no current evidence of a skin 
lesion so the examiner opined that since there was no such 
lesion found on examination, it was less likely than not to 
be related to service.  Unfortunately, this does not satisfy 
the requirements for a fair assessment of his claim in that 
regard.

The Board is well aware of the Court decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned a disorder which fluctuated in its degree of 
disability, e.g., a skin disorder which had "active and 
inactive stages" or was subject to remission and recurrence.  
The Court also remanded that case for VA to schedule the 
Veteran for an examination during an "active" stage or during 
an outbreak of the skin disorder.  Ardison, at 408; see also 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding 
that "it is the frequency and duration of the outbreaks and 
the appearance and virulence of them during the outbreaks 
that must be addressed").  However, that requirement must 
also be compared with Voerth v. West, 13 Vet. App. 117, 122 
(1999).

The Board also recognizes that the Court has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    Complete VA records should be added to 
the claims file.

    With clarification and appropriate 
release from the Veteran complete private 
treatment records should be obtained 
relating to his claimed left shoulder, 
left ankle, seizure disorder, and 
particularly with regard to his ongoing 
claimed dermatological disorder.

2.  The Veteran should then be given 
examinations by physicians, preferably who 
have not previously evaluated him, with 
pertinent specialties to determine the 
exact nature and probable etiology of the 
current disabilities as claimed.  

The claims folder, to include pre-service 
(if available), service and post-service 
clinical records obtained pursuant to (1), 
and a copy of this Remand, must be made 
available to any examiner for review in 
conjunction with the examination, and any 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.   

The examiner(s) should specifically address the 
following:

    (a)  What are the Veteran's current 
diagnoses (and those diagnosed disabilities 
apparent within the appellate period, before, 
in and/or since service) and the nature of the 
disabilities as to each of the claimed 
disorders, based upon the previous medical 
records on file and the Veteran's history 
before, during, and after service? 

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Were there any changes, increases, or 
decreases in symptoms in or attributable to 
periods of duty, and what were they, if 
determinable?  

    (d)  Are any or all of such conditions 
causally or etiologically or in any manner 
impacted by or related to military service 
and/or other service-connected disabilities?
    
    (e) As to each disorder diagnosed, the 
examiner(s) should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and 
was aggravated therein), or arose after service 
and has been either caused or aggravated beyond 
its previous baseline level of disability by a 
service-connected disability or treatment 
therefor, or whether such a causation or 
aggravation relationship is unlikely (i.e., 
less than a 50-50 probability).  

    (f)  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (g)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (h)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability. 

    (i)  The examiner(s) should provide an 
opinion as to effects of his disabilities upon 
his daily living as well as his ability to 
work.  
    
    (j)  The Board would note that any 
examination must be adequate and opinions 
cannot just simply be rendered without adequate 
bases stated therein.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  
    
3.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655.  

In the event that the Veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the last 
known address.  It should also be indicated 
whether any notice that was sent was returned 
as undeliverable.

4.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claim for service connection on all bases.  If 
any decision remains adverse, provide him and 
his representative with an appropriate SSOC.  
Then return the case to the Board for further 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


